Exhibit 10.4

NCI BUILDING SYSTEMS, INC. 2003 LONG-TERM STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

 

[Director]

 

[As of December 15, 2006]

Grantee:  

 

Number of Awarded Shares:  

 

Date of Award:  

 

Expiration of Restriction Period  

See Section 3

NCI Building Systems, Inc., a Delaware corporation (the “Company”), hereby
grants to the individual whose name appears above (“Grantee”), pursuant to the
provisions of the NCI Building Systems, Inc. 2003 Long-Term Stock Incentive
Plan, as in effect on the date hereof (the “Plan”), a restricted stock award
(this “Award”) of shares (the “Awarded Shares”) of its common stock, $0.01 par
value per share (the “Common Stock”), effective as of the date of award as set
forth above (the “Grant Date”), upon and subject to the terms and conditions set
forth in this Restricted Stock Agreement (this “Agreement”) and in the Plan.
Unless otherwise defined in this Agreement, capitalized terms used in this
Agreement shall have the meanings assigned to them in the Plan. A copy of the
Plan in effect as of the date hereof is attached hereto, the terms and
conditions of which are incorporated herein by reference.

1. Effect of the Plan. The Awarded Shares granted to Grantee are subject to all
of the provisions of the Plan and of this Agreement, together with all rules and
determinations from time to time issued by the Committee and by the Board
pursuant to the Plan. The Company hereby reserves the right to amend, modify,
restate, supplement or terminate the Plan without the consent of Grantee. This
Award shall be subject, without further action by the Company or Grantee, to any
amendment, modification, restatement or supplement to the Plan that is
beneficial to, or increases the rights of, Grantee. This Award shall not be
subject to any amendment, modification, restatement or supplement to the Plan
that reduces or adversely affects the rights and benefits available to Grantee
hereunder.

2. Grant. This Award shall evidence Grantee’s ownership of the Awarded Shares,
and Grantee acknowledges that he or she will not receive a stock certificate
representing the Awarded Shares unless and until the Awarded Shares vest as
provided in this Agreement. The Awarded Shares will be held in custody for
Grantee, by the Chief Financial Officer of the Company pursuant to joint escrow
instructions between Grantee and the Company (substantially in the form of
Exhibit A hereto), until the Awarded Shares have vested in accordance with
Section 3 of this Award. Upon vesting of the Awarded Shares, the Company shall
instruct the



--------------------------------------------------------------------------------

Chief Financial Officer to deliver to Grantee the Vested Awarded Shares. Grantee
agrees that the Awarded Shares shall be subject to all of the terms and
conditions set forth in this Agreement and the Plan, including, but not limited
to, the forfeiture conditions set forth in Section 4 of this Agreement and the
restrictions on transfer set forth in Section 5 of this Agreement. By acceptance
of this Agreement, the Grantee agrees to cooperate with, provide information to,
and to participate in such exams and activities as requested by the Company, if
the Company, in its sole discretion, elects to obtain insurance or make other
financial arrangements to fund or otherwise assure or assist in the performance
and satisfaction of the Company’s obligations and liabilities under this
Agreement.

3. Vesting Schedule; Service Requirements. Except as provided otherwise in
Section 4 of this Agreement, the Awarded Shares shall vest if Grantee’s service
as a Director of the Company (“Continuous Service”) is not terminated during the
period commencing with the Grant Date and ending with the applicable date that
such portion of the Awarded Shares vests (each, a “Vesting Date”). Awarded
Shares that have vested pursuant to this Agreement are referred to herein as
“Vested Awarded Shares,” and Awarded Shares that have not yet vested pursuant to
this Agreement are referred to herein as “Unvested Awarded Shares.” Subject to
the provisions of Section 4 of this Agreement, if Grantee’s Continuous Service
is not terminated prior to an applicable Vesting Date, the Awarded Shares shall
vest as follows:

(i) twenty-five percent (25%) of the Awarded Shares shall vest on the first
anniversary of the Grant Date;

(ii) twenty-five percent (25%) of the Awarded Shares shall vest on the second
anniversary of the Grant Date;

(iii) twenty-five percent (25%) of the Awarded Shares shall vest on the third
anniversary of the Grant Date; and

(iv) the remaining Awarded Shares shall vest on the fourth anniversary of the
Grant Date.

If an installment of the vesting would result in a fractional Vested Awarded
Share, such installment will be rounded to the next higher or lower Awarded
Share, as determined by the Company, except the final installment, which will be
for the balance of the Awarded Shares.

4. Conditions of Forfeiture.

(a) Except as provided in Section 4(b) of this Award, upon any termination of
Grantee’s Continuous Service (the “Termination Date”) before all of the Awarded
Shares become Vested Awarded Shares, all Unvested Awarded Shares as of the
Termination Date shall, without further action of any kind by the Company or
Grantee, be forfeited. Unvested Awarded Shares that are forfeited shall be
deemed to be immediately transferred to the Company without any payment by the
Company or action by Grantee, and the Company shall have the full right to
cancel any evidence of Grantee’s ownership of such forfeited Unvested Awarded
Shares and to take any other action necessary to demonstrate that Grantee no
longer owns such forfeited Unvested Awarded Shares automatically upon such
forfeiture. Following such forfeiture, Grantee shall have no further rights with
respect to such forfeited Unvested Awarded Shares.

 

2



--------------------------------------------------------------------------------

Grantee, by his acceptance of the Award granted pursuant to this Agreement,
irrevocably grants to the Company a power of attorney to transfer Unvested
Awarded Shares that are forfeited to the Company and agrees to execute any
documents requested by the Company, including but not limited to one or more
stock assignments separate from the certificate substantially in the form of
Exhibit B hereto, to facilitate such transfer upon forfeiture. The provisions of
this Agreement regarding transfers of Unvested Awarded Shares that are forfeited
shall be specifically performable by the Company in a court of equity or law.

(b) Notwithstanding anything to the contrary in this Agreement, the Unvested
Awarded Shares shall become vested (i) upon the death of Grantee during
Grantee’s Continuous Service; (ii) if Grantee becomes Disabled during Grantee’s
Continuous Service; (iii) upon Grantee’s ineligibility to stand for re-election
due to age limitations set forth in the Company’s Bylaws and Corporate
Governance Guidelines during Grantee’s Continuous Service; (iv) upon Grantee’s
failure to be nominated for re-election, or failure to be re-elected, if Grantee
remains in Continuous Service until the expiration of the term as a Director; or
(v) in accordance with the provisions of Section 12(b) of the Plan relating to a
Change in Control.

5. Non-Transferability. Grantee may not sell, transfer, pledge, exchange,
hypothecate, or otherwise encumber or dispose of any of the Unvested Awarded
Shares, or any right or interest therein, by operation of law or otherwise. Any
transfer in violation of this Section 5 shall be void and of no force or effect,
and shall result in the immediate forfeiture of all Unvested Awarded Shares.

6. Dividend and Voting Rights. Subject to the restrictions contained in this
Agreement, Grantee shall have the rights of a stockholder with respect to the
Awarded Shares, including the right to vote all such Awarded Shares, including
Unvested Awarded Shares, and to receive all dividends, cash or stock (other than
stock dividends accounted for as a stock split), paid or delivered thereon, from
and after the date hereof. In the event of forfeiture of Unvested Awarded
Shares, Grantee shall have no further rights with respect to such Unvested
Awarded Shares. However, the forfeiture of the Unvested Awarded Shares pursuant
to Section 4 hereof shall not create any obligation to repay cash dividends or
stock dividends (other than stock dividends accounted for as a stock split)
received as to such Unvested Awarded Shares, nor shall such forfeiture
invalidate any votes given by Grantee with respect to such Unvested Awarded
Shares prior to forfeiture.

7. Capital Adjustments and Corporate Events. If, from time to time during the
term of this Agreement, there is any capital adjustment affecting the
outstanding Common Stock as a class without the Company’s receipt of
consideration (including stock dividends accounted for as a stock split), the
Unvested Shares shall be adjusted in accordance with the provisions of
Section 12 of the Plan. Any and all new, substituted or additional securities to
which Grantee may be entitled by reason of Grantee’s ownership of the Unvested
Awarded Shares hereunder because of a capital adjustment shall be immediately
subject to the forfeiture provisions of this Agreement and included thereafter
as “Unvested Awarded Shares” for purposes of this Agreement.

8. Refusal to Transfer. The Company shall not be required (i) to transfer on its
books any Unvested Awarded Shares that have been sold or otherwise transferred
in violation of any of the provisions of this Agreement or the Plan, or (ii) to
treat as owner of such Unvested

 

3



--------------------------------------------------------------------------------

Awarded Shares, or accord the right to vote or pay or deliver dividends or other
distributions to, any purchaser or other transferee to whom or which Grantee
shall have attempted to transfer such Unvested Awarded Shares.

9. Tax Matters. Grantee acknowledges that the tax consequences associated with
the Award are complex and that the Company has urged Grantee to review with
Grantee’s own tax advisors the federal, state, and local tax consequences of
this Award. Grantee is relying solely on such advisors and not on any statements
or representations of the Company or any of its agents. Grantee understands that
Grantee (and not the Company) shall be responsible for Grantee’s own tax
liability that may arise as a result of the Award. Grantee understands further
that Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”),
taxes as ordinary income the fair market value of the Vested Awarded Shares as
of the Vesting Date for those shares. Grantee also understands that Grantee may
elect to be taxed at Grant Date rather than at the time the Awarded Shares vest
by filing an election under Section 83(b) of the Code with the Internal Revenue
Service and by providing a copy of the election to the Company. GRANTEE
ACKNOWLEDGES THAT HE OR SHE HAS BEEN INFORMED OF THE AVAILABILITY OF MAKING AN
ELECTION IN ACCORDANCE WITH SECTION 83(b) OF THE CODE; THAT SUCH ELECTION MUST
BE FILED WITH THE INTERNAL REVENUE SERVICE (AND A COPY OF THE ELECTION GIVEN TO
THE COMPANY) WITHIN 30 DAYS OF THE GRANT OF AWARDED SHARES TO GRANTEE; AND THAT
GRANTEE IS SOLELY RESPONSIBLE FOR MAKING SUCH ELECTION.

10. Entire Agreement; Governing Law. The Plan and this Agreement constitute the
entire agreement of the Company and Grantee (collectively, the “Parties”) with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Parties with respect to the subject matter
hereof. If there is any inconsistency between the provisions of this Agreement
and of the Plan, the provisions of the Plan shall govern. Nothing in the Plan
and this Agreement (except as expressly provided therein or herein) is intended
to confer any rights or remedies on any person other than the Parties. The Plan
and this Agreement are to be construed in accordance with and governed by the
internal laws of the State of Texas, without giving effect to any choice-of-law
rule that would cause the application of the laws of any jurisdiction other than
the internal laws of the State of Texas to the rights and duties of the Parties.
Should any provision of the Plan or this Agreement relating to the Shares be
determined by a court of law to be illegal or unenforceable, such provision
shall be enforced to the fullest extent allowed by law and the other provisions
shall nevertheless remain effective and shall remain enforceable.

11. Interpretive Matters. Whenever required by the context, pronouns and any
variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and vice versa. The term
“include” or “including” does not denote or imply any limitation. The captions
and headings used in this Agreement are inserted for convenience and shall not
be deemed a part of the Restricted Stock Award or this Agreement for
construction or interpretation.

12. Dispute Resolution. The provisions of this Section 12 shall be the exclusive
means of resolving disputes of the Parties (including any other persons claiming
any rights or having any obligations through the Company or Grantee) arising out
of or relating to the Plan

 

4



--------------------------------------------------------------------------------

and this Agreement. The Parties shall attempt in good faith to resolve any
disputes arising out of or relating to the Plan and this Agreement by
negotiation between individuals who have authority to settle the controversy.
Either Party may commence negotiations by delivering to the other Party a
written statement of the Party’s position and the name and title of the
individual who will represent the Party. Within thirty (30) days of the written
notification, the Parties shall meet at a mutually acceptable time and place,
and thereafter as often as they reasonably deem necessary, to resolve the
dispute. If the dispute has not been resolved by negotiation within ninety
(90) days of the written notification of the dispute, either Party may file suit
and each Party agrees that any suit, action, or proceeding arising out of or
relating to the Plan or this Agreement shall be brought in the United States
District Court for the Southern District of Texas (or should such court lack
jurisdiction to hear such action, suit or proceeding, in a Texas state court in
Harris County, Texas) and that the Parties shall submit to the jurisdiction of
such court. The Parties irrevocably waive, to the fullest extent permitted by
law, any objection a Party may have to the laying of venue for any such suit,
action or proceeding brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY
RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING. If any one or more provisions of this Section 12 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
Parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.

13. Nature of Payments. Any and all grants or deliveries of Awarded Shares
hereunder shall constitute special incentive payments to Grantee and shall not
be taken into account in computing the amount of salary or compensation of
Grantee for the purpose of determining any retirement, death or other benefits
under (a) any retirement, bonus, life insurance or other employee benefit plan
of the Company, or (b) any agreement between the Company and Grantee, except as
such plan or agreement shall otherwise expressly provide.

14. Payment of Par Value. The Company’s obligation to deliver Awarded Shares to
Grantee upon the vesting of such shares shall be subject to the payment in full
of the requisite par value per share of the Awarded Shares prior to such
issuance (collectively, the “Par Value”). If the Company has not received from
Grantee cash, a check or other available funds for the full amount of the Par
Value by 5:00 P.M. Central Standard Time within five (5) days after the Grant
Date, Grantee hereby authorizes the Company to withhold the amount of the Par
Value from the cash consideration payable to Grantee for Grantee’s services as a
Director.

15. Amendment; Waiver. This Agreement may be amended or modified only by means
of a written document or documents signed by the Company and Grantee. Any
provision for the benefit of the Company contained in this Agreement may be
waived, either generally or in any particular instance, by the Board or by the
Committee. A waiver on one occasion shall not be deemed to be a waiver of the
same or any other breach on a future occasion.

 

5



--------------------------------------------------------------------------------

16. Notice. Any notice or other communication required or permitted hereunder
shall be given in writing and shall be deemed given, effective, and received
upon prepaid delivery in person or by courier or upon the earlier of delivery or
the third business day after deposit in the United States mail if sent by
certified mail, with postage and fees prepaid, addressed to the other Party at
the Company’s principal executive office or the address of Grantee in the
records and books of the Company, or to such other address as such Party may
designate in writing from time to time by notice to the other Party in
accordance with this Section 16.

 

NCI BUILDING SYSTEMS, INC.

BY:

 

 

 

A. R. Ginn

Chairman of the Board and

Chief Executive Officer

GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THIS RESTRICTED STOCK
AWARD SHALL VEST AND THE FORFEITURE PROVISIONS SHALL LAPSE, IF AT ALL, ONLY
DURING THE PERIOD OF GRANTEE’S CONTINUOUS SERVICE OR AS OTHERWISE PROVIDED IN
THIS AGREEMENT (NOT THROUGH THE ACT OF BEING GRANTED THE RESTRICTED STOCK
AWARD). GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT
OR THE PLAN SHALL CONFER UPON GRANTEE ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR
CONTINUATION OF GRANTEE’S CONTINUOUS SERVICE. Grantee acknowledges receipt of a
copy of the Plan, represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the Restricted Stock Award subject to all
of the terms and provisions hereof and thereof. Grantee has reviewed this
Agreement and the Plan in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement, and fully understands all
provisions of this Agreement and the Plan. Grantee hereby agrees that all
disputes arising out of or relating to this Agreement and the Plan shall be
resolved in accordance with Section 12 of this Agreement. Grantee further agrees
to notify the Company upon any change in the address for notice indicated in
this Agreement.

 

DATED:  

 

    SIGNED:  

 

        GRANTEE

 

6



--------------------------------------------------------------------------------

EXHIBIT A

JOINT ESCROW INSTRUCTIONS

                             , 200  

Chief Financial Officer

NCI Building Systems, Inc.

10943 North Sam Houston Parkway West

Houston, Texas 77064

Dear Sir or Madam:

As Escrow Agent for both NCI Building Systems, Inc., a Delaware corporation (the
“Company”), and the undersigned grantee (the “Grantee”) of shares of Common
Stock of the Company (the “Shares”) under that certain Restricted Stock
Agreement between the Company and the Grantee (the “Agreement”), you are hereby
authorized and directed to hold the Shares, the stock certificate(s) evidencing
the Shares, and any other property and documents delivered to you pursuant to
the Agreement, in accordance with the following instructions:

1. In the event the Shares are forfeited to the Company pursuant to the
Agreement, the Company shall give the Grantee and you a written notice of such
forfeiture and the number of the Shares to be forfeited thereunder (the
“Notice”). The Grantee and the Company hereby irrevocably authorize and direct
you to complete the transaction described in the Notice in accordance with the
terms of the Notice. To complete the transaction described in the Notice at the
closing, you are directed (a) to complete, as appropriate, the stock
assignment(s) necessary for the transfer of forfeited Shares to the Company as
described in the Notice, and (b) to deliver same, together with the
certificate(s) evidencing the forfeited Shares to be transferred, to the
Company.

2. The Grantee irrevocably authorizes the Company to deposit with you any
certificates evidencing the Shares to be held by you hereunder and any additions
and substitutions to said Shares as described in the Agreement. The Grantee does
hereby irrevocably constitute and appoint you as the Grantee’s attorney-in-fact
and agent for the term of this escrow to execute with respect to such Shares all
documents necessary or appropriate to make such Shares negotiable and to
complete any transaction herein contemplated. Subject to the provisions of this
paragraph 2, the Grantee shall exercise all rights and privileges of a
shareholder of the Company with respect to the Shares while the Shares are held
by you.

3. Upon written request to you and to the Company by the Grantee following the
lapse of the forfeiture provisions described in the Agreement, you shall deliver
to the Grantee a stock certificate or stock certificates representing those
Shares as to which the forfeiture provisions have lapsed.

4. If, at the time of termination of this escrow (upon the lapse of forfeiture
provisions regarding all of the Shares and other property in your possession in
accordance with

 

A-1



--------------------------------------------------------------------------------

the Agreement), you should have in your possession any documents, securities, or
other property belonging to the Grantee, you shall deliver all of the same to
the Grantee and shall be discharged of all further obligations hereunder.

5. Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

6. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely, and you shall be protected in
relying or refraining from acting on any instrument reasonably believed by you
to be genuine and to have been signed or presented by the proper party or
parties. You shall not be personally liable for any act you may do or omit to do
hereunder as Escrow Agent or as attorney-in-fact for the Grantee while acting in
good faith, and any act done or omitted by you pursuant to the advice of your
own attorneys shall be conclusive evidence of such good faith.

7. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or entity, excepting only
orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments, or decrees of any court. In case you
obey or comply with any such order, judgment, or decree, you shall not be liable
to any of the parties hereto or to any other person or entity by reason of such
compliance, notwithstanding any such order, judgment, or decree being
subsequently reversed, modified, annulled, set aside, vacated, or found to have
been entered without jurisdiction.

8. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering, or purporting to
execute or deliver, the Agreement or any documents or papers deposited or called
for hereunder.

9. You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder, may rely upon the advice of such counsel, and may pay such counsel
reasonable compensation therefor, for which you will be reimbursed by the
Company.

10. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be the Chief Financial Officer of the Company or if you shall resign by
written notice to each party. In the event of any such termination, the Company
shall appoint a successor Escrow Agent, who may be any person or entity selected
by the Company. In the absence of such appointment by the Company, or until it
has so specifically appointed another person or entity as a successor Escrow
Agent, the successor Escrow Agent automatically, without the necessity of any
further action by the Company, shall be deemed to be the person appointed or
elected as the successor Chief Financial Officer of the Company to succeed the
Chief Financial Officer who so resigned or otherwise ceased to be the Chief
Financial Officer of the Company.

11. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
party or parties hereto shall join in furnishing such instruments.

 

A-2



--------------------------------------------------------------------------------

12. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the Shares or any other
property held by you hereunder, you are authorized and directed to retain in
your possession, without liability to anyone, all or any part of such property
until such dispute shall have been settled either by mutual written agreement of
the parties concerned or by a final order, decree, or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

13. Any notice required or permitted hereunder shall be given in writing and
shall be given by personal or courier delivery or deposit in the United States
mail, by registered or certified mail with postage and fees prepaid, addressed
to each of the other parties thereunto entitled at the following addresses or at
such other addresses as a party may designate by ten days’ advance written
notice to each of the other parties hereto:

 

If to the Company:   

NCI Building Systems, Inc.

10943 North Sam Houston Parkway West Houston, Texas 77064

Attention: Chairman of the Board

If to the Grantee:    The address set forth opposite the Grantee’s signature
below, or if none, to the care of the Company at the Company’s address above.
If to the Escrow Agent:   

c/o NCI Building Systems, Inc.

10943 North Sam Houston Parkway West Houston, Texas 77064

Attention: Chief Financial Officer

Any notice so given by personal or courier delivery shall be deemed to have been
duly given upon delivery, and any notice so given by United States mail shall be
deemed to have been duly given upon the earlier of receipt by the addressee or
the fourth business day after deposit in the mail.

14. By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of the Joint Escrow Instructions; you do not become a party to
the Agreement.

15. This instrument shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

16. These Joint Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the internal substantive laws, but not the choice
of law rules, of the State of Texas.

 

A-3



--------------------------------------------------------------------------------

Sincerely,

NCI BUILDING SYSTEMS, INC.

By:

 

 

  A. R. Ginn   Chairman of the Board and   Chief Executive Officer

 

GRANTEE:

 

 

 

 

Signature   Street Address

 

 

 

Print Name   City, State Zip Code ESCROW AGENT:  

 

 

Frances R. Powell

 

Executive Vice President,

Chief Financial Officer and Treasurer

 

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED, I,                                         
                , hereby sell, assign and transfer unto NCI Building Systems,
Inc. (the “Company”)                                         
                                         (                    ) shares of the
Company’s Common Stock standing in my name of the books of the Company
represented by Certificate No.          delivered herewith, and do hereby
irrevocably constitute and appoint                                         
                     as attorney-in-fact, with full power of substitution, to
transfer such shares on the books of the Company.

 

 

(Signature)

 

(Please print name)

INSTRUCTIONS:

Please do not fill in any blanks other than the signature lines. The purpose of
this assignment is to enable the Company to receive the shares upon the
occurrence of a forfeiture of all, or any portion of, the shares, as set forth
in the Restricted Stock Agreement, without requiring additional signatures on
the part of the Grantee.

 

B-1